Citation Nr: 9929623	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-33 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied the veteran's application to 
reopen his claim of entitlement to service connection for 
PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  An unappealed rating decision dated in September 1993 
denied service connection for PTSD.

3.  The evidence added to the record since the September 1993 
rating decision bears directly and substantially upon the 
specific matter under consideration and does warrant 
reconsideration of the merits of the claim on appeal.

4.  The claims file does not contain a clear diagnosis of 
PTSD established by competent medical evidence.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the September 1993 
unappealed rating decision, which denied service connection 
for PTSD, is new and material, and the claim for that benefit 
is reopened.  38 U.S.C.A. § 5107, 5108(a) (West 1991); 38 
C.F.R. § 3.156(a) (1998).

2.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in an August 
1995 rating decision, the RO decided the appellant's new and 
material claim under a standard which has since been 
overruled by the United States Court of Appeals for Veterans 
Claims (Court) in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  The Board finds that the appellant is not prejudiced 
by consideration of the Board by its initial analysis of his 
new and material claim under the new case law, and it is 
therefore not necessary to remand the case to the RO for 
further consideration.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In this case, service connection for PTSD was last denied by 
the RO in a September 1993 decision, on the basis that no 
diagnosis of PTSD had been made.  The veteran did not timely 
appeal the decision and it became final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1998). 

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.156(a), 20.1105 (1998); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West,  12 Vet. App. 312, 214 
(1999).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  In this regard, the Board must perform a 
three-step analysis when a veteran seeks to reopen a claim 
based on new evidence.  Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc).  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable possibility 
that, when viewed in the context of all the evidence, the 
outcome of the claim would change); Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc) (stating that, after Hodge, 
new and material evidence may be presented to reopen a claim, 
even though the claim is ultimately not well grounded).

First, the Board must determine whether the evidence is new 
and material.  Winters, 12 Vet. App. at 206.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").  Second, if the Board 
determines that new and material evidence has been produced, 
the case is reopened.  Immediately upon reopening the case 
the Board must determine whether, based on all the evidence 
of record, the reopened claim is well-grounded pursuant to 38 
U.S.C.A. § 5107(a).  Winters, at 206.  Finally, if the claim 
is well-grounded, the Board may proceed to evaluate the 
merits of the claim after ensuring that VA's duty to assist 
has been fulfilled.  Id.

Evidence that was of record at the time of the September 1993 
rating decision included the veteran's service personnel 
records, the report of a July 1954 separation examination, 
reports of private medical records from September 1986 
through January 1993, reports of VA examinations in October 
1974, February 1988 and March 1993, and various statements 
from the veteran, including one received in March 1990 that 
discussed the veteran's claimed stressors.  

The veteran's application to reopen his claim of entitlement 
to service connection for PTSD was received in July 1995, and 
evidence has been received in support of his application.

The evidence added to the record since the September 1993 
rating decision includes reports of private and VA treatment 
reports, VA examination reports, a letter from the National 
Personnel Records Center (NPRC) and from the Department of 
the Army, military personnel records, published articles, 
reports of VA field examinations, and statements from the 
veteran and other lay statements, including a number of 
statements from his sister.  A great deal of medical evidence 
has been received since the RO's September 1993 decision 
revealing that the veteran was treated and examined both 
privately and by VA on numerous occasions for a number of 
disorders, including for alcohol abuse, dementia, and 
depression.  

The Board is of the opinion that the evidence received since 
the September 1993 rating decision is not wholly cumulative 
or redundant of evidence previously on file and is 
sufficiently significant to the issue in this case that it 
must be considered in order to fairly decide the merits of 
the claim.  The additional evidence is therefore new and 
material, and the claim must be reopened.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Although new and material evidence has been submitted, there 
remains for consideration whether, based on all the evidence 
of record, the reopened claim is well-grounded.  Winters v. 
West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 Vet. 
App. at 218-19.  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Murphy v Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than an allegation; the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A well-
grounded service connection claim generally requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and a current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim 
is not well grounded, the appeal must fail with respect to 
it, and there is no duty to assist the claimant further in 
the development of facts pertinent to the claim.  Murphy v. 
Derwinski, 1 Vet. App. at 81.

The Board notes that except for a July 1954 service discharge 
examination report, the veteran's service medical records are 
unavailable and are presumed destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  Where service 
medical records are missing, VA's duty to assist the veteran, 
to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991); and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Court has further held that "[n]owhere do VA 
regulations provide that a veteran must establish service 
connection through medical records alone."  Stozek v. Brown, 
4 Vet. App. 457, 461 (1993)( quoting Cartright v. Derwinski, 
2 Vet. App. 24, 25-26 (1991)).

Although the veteran's service medical records are not 
available, the record includes the report of a July 1954 
service discharge examination, which shows a normal 
psychiatric evaluation.

After service, various private and VA treatment and 
examination reports reflect treatment for a number of 
physical and psychiatric conditions.  The report of an 
October 1974 VA examination contains no complaints or 
findings referable to PTSD or other psychiatric disorder.

The veteran was privately hospitalized in September 1986 for 
alcohol detoxification.  At that time he gave a history that 
he had been drinking on and off since 1954.  The discharge 
summary report noted a history of alcohol usage, and a 
diagnosis of continuous alcohol abuse.  

During a February 1988 VA examination, the veteran reported 
that he had been nervous since service in Korea.  After 
psychological examination the diagnoses were episodic alcohol 
abuse, dependent personality disorder, and schizoid 
personality disorder.  

The report of a March 1993 VA general examination records 
complaints of significant anxiety, with nightmares and 
reported frequent flashbacks to his Korean War experience.  
The diagnosis was anxiety disorder of unclear etiology.  A 
March 1993 VA mental disorders examination diagnosed 
dementia, and noted that the veteran had long been demented 
and that his dementia was severe.  The examiner noted that it 
was possible that the dementia was secondary to a noted 
history of alcohol abuse.  

VA hospital and treatment records from March 1990 and 
thereafter show diagnoses including dementia, depression, 
organic affective syndrome, and history of alcohol abuse.  
These records indicate that the veteran's dementia was 
probably associated with multi-infarct or of uncertain 
etiology.  

The report of a July 1998 VA examination for PTSD shows that 
the veteran related several stressors associated with service 
in Korea.  The report noted that the veteran presently 
resided at the Virginia Veterans' Care Center on the Dementia 
Unit, and had been treated for dementia and symptomatically 
for anxiety and depressed features.  The veteran's sister and 
brother related symptoms that they were aware of.  The 
veteran reported no current complaints, and reported having 
good sleep and appetite.  He denied the presence of 
nightmares or flashbacks, and he related that his mood had 
been good.  He did not report any anxiety or depression.  
After examination, the diagnoses were vascular dementia; 
history of alcohol dependence, in remission; and nicotine 
dependence.  The examiner noted that the veteran was severely 
affected by vascular dementia, and that the veteran's 
cognitive deficits were the overriding factor in his current 
disability.  The examiner noted that on the basis of previous 
complaints of nightmares and flashbacks, and family 
statements, that it was clear that the veteran had 
experienced some symptoms characteristic of PTSD.  The 
examiner noted, however, that at that time a current 
diagnosis of PTSD could not be made.    

During recent VA hospitalization in August 1998, the veteran 
was diagnosed as having moderate dementia and mild 
depression.  The hospital report indicated that the veteran 
was not suicidal, homicidal or actively psychotic.   

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, then service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1998); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  At a minimum, a 'clear 
diagnosis' should be an 'unequivocal' medical opinion of a 
current PTSD diagnosis.  Cohen at 139.

The veteran claims that he has PTSD linked to stressors 
related to combat during service during the Korean Conflict.  
He describes various stressful events in support of his 
claim, to include involvement in combat, being injured, the 
death of his grandmother while in Korea, and witnessing the 
death of others during combat and service in Korea.  The 
record shows that the veteran served in the Korean Conflict 
with entitlement to the Combat Infantryman Badge (CIB).  He 
was awarded the Korean Service Medal with two Bronze Service 
Stars.  On this basis, and in the absence of evidence to the 
contrary, the Board finds that there is conclusive evidence 
of the claimed combat related stressors.

However, in order for the veteran's claim of entitlement to 
service connection for PTSD to be well grounded, there must 
also be medical evidence of a current disability, linked to 
the claimed in-service stressors.  A review of the evidence 
of the entire record reveals that what is missing in this 
case is a clear diagnosis of PTSD, which is linked by medical 
evidence to the claimed in-service stressors.  See Cohen, 10 
Vet. App. at 140; Caluza, 7 Vet. App. at 506; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Court has held 
that "[i]n the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997). See also Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997) and Gilpin v. West, 155 F.3d 1353, 1355-6 
(Fed. Cir. 1998).

The Board notes that during the July 1998 VA examination, the 
examiner noted that based on past complaints of nightmares 
and flashbacks, and family statements, it was clear that the 
veteran had experienced some symptoms characteristic of PTSD.  
The examiner noted, however, that at that time a current 
diagnosis of PTSD could not be made.  As such, the statement 
that the veteran experienced some symptoms characteristic of 
PTSD does not constitute a clear diagnosis of PTSD.  
Moreover, a statement which is inconclusive as to the origin 
of a disorder cannot serve to ground a claim.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  Furthermore, the examiner in 
that examination also clearly diagnosed vascular dementia, 
noting that related cognitive deficits were the overriding 
factor in the veteran's current disability.

The Board has given careful consideration to the claims of 
the veteran and his sister and brother, in support of their 
contentions that the veteran currently suffers from PTSD as a 
direct result of his active service.  The Board notes that 
the veteran and his siblings are competent as lay individuals 
to report symptomatology.  However, it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Hence, the cited lay opinions are not competent evidence of a 
current disability.  See also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995), citing Grottveit, in which the Court held 
that the veteran does not meet the burden of presenting a 
well-grounded claim where the determinative issues involve 
medical causation and the veteran presents only lay testimony 
from persons not competent to offer medical opinions.  
Therefore, his claim of service connection for PTSD must be 
denied as not well grounded because the veteran has failed to 
produce any competent medical evidence of a current diagnosis 
of PTSD related to active military service.  

In this regard, moreover, even if the Board were to assume a 
current diagnosis of PTSD, there is also no competent medical 
evidence of record which would causally relate a post-
traumatic stress disorder to the veteran's active duty 
service.  Hence, there is no medical evidence of the required 
nexus or link to service.  See Caluza, 7 Vet. App. at 506; 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit, 5 
Vet. App. at 93.  Thus, service connection for PTSD must be 
denied as not well grounded also because the veteran has 
failed to produce any competent medical evidence of a nexus 
between the claimed PTSD and service.  


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder is granted.

Service connection for post-traumatic stress disorder is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

